FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                      UNITED STATES COURT OF APPEALS July 17, 2013

                                    TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                    Clerk of Court


 INSHALLAH DRAGNA,

          Plaintiff - Appellant,
                                                        No. 13-4018
 v.                                             (D.C. No. 2:12-CV-01112-TC)
                                                          (D. Utah)
 SPENCER TODD MAYNARD;
 PATRICIA OSTLER,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, HOLMES, and MATHESON, Circuit Judges. **


      Plaintiff-Appellant Inshallah Dragna, proceeding pro se, appeals from the

district court’s order dismissing Plaintiff’s complaint for lack of subject matter

jurisdiction. In the complaint, Plaintiff made general tort allegations regarding an

automobile accident that occurred in Salt Lake City, Utah, in 2008. I R. 4–7.

Exercising our appellate jurisdiction under 28 U.S.C. § 1291, we affirm.

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      We agree with the district court’s conclusion that diversity jurisdiction is

lacking. Indeed, Plaintiff concedes that “[t]his is not a [d]iversity case.” I R. 10.1

Additionally, we reject Plaintiff’s argument that federal question jurisdiction

exists. The complaint only alleges state tort claims. See id. at 4–7. Further, to

the extent Plaintiff argues the Utah state courts violated Plaintiff’s Due Process

rights, see, e.g., id. at 10; Aplt. Br. 2–4, that argument also fails to provide a basis

for the district court’s jurisdiction, see Johnson v. De Grandy, 512 U.S. 997,

1005–06 (1994) (The Rooker-Feldman doctrine bars a losing party in state court

“from seeking what in substance would be appellate review of the state judgment

in a United States district court, based on the losing party’s claim that the state

judgment itself violates the loser’s [constitutional] rights.”).

      AFFIRMED. Plaintiff’s motion to proceed in forma pauperis (IFP) is moot

as the district court already approved the IFP application.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge



      1
         It is not clear from the record whether Plaintiff ever argued there was
diversity jurisdiction. Initially, Plaintiff cited “U.S. Government Plaintiff” as the
basis of jurisdiction. I R. 7. However, in response to the district court’s order to
show cause as to “why th[e] action should not be dismissed for lack of subject
matter jurisdiction,” Plaintiff argued there was federal question jurisdiction. Id.
at 9–10.


                                         -2-